          Case 1:21-mc-00217-JMF Document 4 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIG INSURANCE COMPANY,

                  Petitioner,                           Case No. 21-MC-217 (JMF)

               -and-
                                                        NOTICE OF RESPONDENTS’
AMERICAN HOME ASSURANCE COMPANY,                        MOTION FOR RECONSIDERATION
AIU INSURANCE COMPANY, NATIONAL                         OF ORDER DENYING
UNION FIRE INSURANCE COMPANY OF                         PETITIONER’S MOTION TO SEAL
PITTSBURGH, PENNSYLVANIA, and NEW
HAMPSHIRE INSURANCE COMPANY,

                  Respondents.



       PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law in Support of

Respondents’ Motion to Reconsider Order Denying Petitioner’s Motion to Seal, dated March 16,

2021, Respondents American Home Assurance Company, AIU Insurance Company, National

Union Fire Insurance Company of Pittsburgh, Pennsylvania and New Hampshire Insurance

Company, by and through their undersigned attorneys, will move this Court, before the

Honorable Jesse M. Furman, United States District Court Judge, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York, 10007, on a date and time to

be set by the Court, for reconsideration of the Court’s March 10, 2021 Order denying Petitioner

TIG Insurance Company’s Motion to Seal Exhibit D and Redact Confidential Arbitration

Information in a Petition to Confirm a Final Arbitration Award Pursuant to Federal Rule of Civil

Procedure 5.2(d)-(e) and for an order granting Petitioner’s Motion to Seal.
        Case 1:21-mc-00217-JMF Document 4 Filed 03/16/21 Page 2 of 2




Dated: March 16, 2021
New York, New York
                                   SIMPSON THACHER & BARTLETT LLP

                                   By: /s/ Bryce L. Friedman
                                   Bryce L. Friedman
                                   Sarah E. Phillips
                                   425 Lexington Avenue
                                   New York, New York 10017
                                   Tel: (212) 455-2000
                                   Email: bfriedman@stblaw.com
                                            sarah.phillips@stblaw.com

                                   Attorneys for Respondents American Home
                                   Assurance Company, AIU Insurance Company,
                                   National Union Fire Insurance Company of
                                   Pittsburgh, Pennsylvania, and New Hampshire
                                   Insurance Company




                                      2
